875 F.2d 350
131 L.R.R.M. (BNA) 2528, 277 U.S.App.D.C. 317
Unpublished DispositionNOTICE: D.C. Circuit Local Rule 11(c) states that unpublished orders, judgments, and explanatory memoranda may not be cited as precedents, but counsel may refer to unpublished dispositions when the binding or preclusive effect of the disposition, rather than its quality as precedent, is relevant.JOINT DISEASES, NORTH GENERAL HOSPITALv.NATIONAL LABOR RELATIONS BOARD.
No. 88-1301.
United States Court of Appeals, District of Columbia Circuit.
May 24, 1989.As Amended July 6, 1989.

Before HARRY T. EDWARDS, SILBERMAN and FRIEDMAN,* Circuit Judges.
JUDGMENT
PER CURIAM.


1
The petition for review of an order of the National Labor Relations Board was briefed by counsel.  On full consideration of the issues presented, the court has determined that the issues presented occasion no need for a published opinion.  See D.C.Cir.Rule 14(c).  For the reasons set forth in the decision of the National Labor Relations Board, it is


2
ORDERED and ADJUDGED that the petition for review be denied and the cross-application for enforcement be granted.


3
The Clerk is directed to withhold issuance of the mandate herein until seven days after disposition of any timely petition for rehearing.  See Local Rule 15(b)(2).



*
 Of the United States Court of Appeals for the Federal Circuit, sitting by designation pursuant to 28 U.S.C. Sec. 291(a)